Name: Council Implementing Decision 2014/730/CFSP of 20 October 2014 implementing Decision 2013/255/CFSP concerning restrictive measures against Syria
 Type: Decision_IMPL
 Subject Matter: international affairs;  Asia and Oceania
 Date Published: 2014-10-21

 21.10.2014 EN Official Journal of the European Union L 301/36 COUNCIL IMPLEMENTING DECISION 2014/730/CFSP of 20 October 2014 implementing Decision 2013/255/CFSP concerning restrictive measures against Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2013/255/CFSP of 31 May 2013 concerning restrictive measures against Syria (1) and in particular Article 30(1) thereof, Whereas: (1) On 31 May 2013, the Council adopted Decision 2013/255/CFSP. (2) In view of the gravity of the situation, 16 persons and two entities should be added to the list of persons and entities subject to restrictive measures in Annex I to Decision 2013/255/CFSP. (3) The information relating to three persons and one entity set out in Annex I to Decision 2013/255/CFSP should also be updated. (4) Following the judgment of 3 July 2014 of the General Court in Case T-203/12 (2), Mohamad Nedal Alchaar v Council, Dr Mohammad Nidal Al-Shaar should be removed from the list of persons and entities subject to restrictive measures in Annex I to Decision 2013/255/CFSP. (5) Annex I to Decision 2013/255/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2013/255/CFSP is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Luxembourg, 20 October 2014. For the Council The President C. ASHTON (1) OJ L 147, 1.6.2013, p. 14. (2) Not yet published. ANNEX I. The following persons and entities are added to the list of natural and legal persons, entities or bodies set out in Annex I to Decision 2013/255/CFSP. A. Persons Name Identifying information Reasons Date of listing 1. Houmam Jaza'iri (a.k.a. Humam al-Jazaeri) Date of birth: 1977 Minister of Economy and Foreign Trade since 27.8.2014. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 21.10.2014 2. Mohamad Amer Mardini (a.k.a. Mohammad Amer Mardini) Date of birth: 1959. Place of birth: Damascus Minister of Higher Education since 27.8.2014. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 21.10.2014 3. Mohamad Ghazi Jalali (a.k.a. Mohammad Ghazi al-Jalali) Date of birth: 1969 Place of birth: Damascus Minister of Communications and Technology since 27.8.2014. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 21.10.2014 4. Kamal Cheikha (a.k.a. Kamal al-Sheikha) Date of birth: 1961. Place of birth: Damascus Minister of Water Resources since 27.8.2014. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 21.10.2014 5. Hassan Nouri (a.k.a. Hassan al-Nouri) Date of birth: 9.2.1960 Minister of Administrative Development since 27.8.2014. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 21.10.2014 6. Mohammad Walid Ghazal Date of birth: 1951. Place of birth: Aleppo. Minister of Housing and Urban Development since 27.8.2014. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 21.10.2014 7. Khalaf Souleymane Abdallah (a.k.a. Khalaf Sleiman al-Abdullah) Date of birth: 1960. Place of birth: Deir Ezzor Minister of Labour since 27.8.2014. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 21.10.2014 8. Nizar Wahbeh Yazaji (a.k.a. Nizar Wehbe Yazigi) Date of birth: 1961 Place of birth: Damascus Minister of Health since 27.8.2014. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 21.10.2014 9. Hassan Safiyeh (a.k.a. Hassan Safiye) Date of birth: 1949 Place of birth: Latakia Minister of Internal Trade and Consumer Protection since 27.8.2014. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 21.10.2014 10. Issam Khalil Date of birth: 1965 Place of birth: Banias Minister of Culture since 27.8.2014. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 21.10.2014 11. Mohammad Mouti' Mouayyad (a.k.a. Mohammad Muti'a Moayyad) Date of birth: 1968 Place of birth: Ariha (Idlib) State Minister since 27.8.2014. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 21.10.2014 12. Ghazwan Kheir Bek (a.k.a. Ghazqan Kheir Bek) Date of birth: 1961. Place of birth: Latakia Minister of transport since 27.8.2014. As Government Minister shares responsibility for the regime's violent repression against the civilian population. 21.10.2014 13. Major General Ghassan Ahmed Ghannan (a.k.a. Major General Ghassan Ghannan, a.k.a. Brigadier General Ghassan Ahmad Ghanem) As commander of the 155 Missile Brigade, he is supporting the Syrian regime and he is responsible for the violent repression against the civilian population. Responsible for firing at least 25 Scud Missiles at various civilian sites between January and March 2013. Associated with Maher al-Assad. 21.10.2014 14. Colonel Mohammed Bilal (a.k.a. Lieutenant Colonel Muhammad Bilal) As a senior officer in the Air Force Intelligence Service of Syria, he supports the Syrian regime and he is responsible for the violent repression against the civilian population. He is also associated with the listed Scientific Studies Research Centre (SSRC). 21.10.2014 15. Mohamed Farahat (a.k.a. Muhammad Farahat) Vice-President of Finance and Administration at Tri-Ocean Energy, which has been listed by the Council for benefiting from and supporting the Syrian regime, he is therefore associated with a listed entity. In view of his senior position in Tri-Ocean Energy, he is responsible for the activities of the entity in supplying oil to the regime. 21.10.2014 16. Abdelhamid Khamis Abdullah (a.k.a. Abdulhamid Khamis Abdullah a.k.a. Hamid Khamis a.k.a Abdelhamid Khamis Ahmad Adballa) Chairman of Overseas Petroleum Trading Company (OPT) which has been listed by the Council for benefiting from and supporting the Syrian regime. He coordinated shipments of oil to the Syrian regime with listed Syrian state oil company Sytrol. Therefore, he is benefitting from and providing support to the Syrian regime. In view of his position as the most senior person in the entity he is responsible for its activities 21.10.2014 B. Entities Name Identifying information Reasons Date of listing 1. Pangates International Corp Ltd (a.k.a. Pangates) PO Box 8177 Sharjah Airport International Free Zone United Arab Emirates Pangates acts as an intermediary in the supply of oil to the Syrian regime. Therefore, it is providing support to and benefiting from the Syrian regime. It is also associated with listed Syrian oil company Sytrol. 21.10.2014 2. Abdulkarim Group (a.k.a. Al Karim for Trade and Industry/Al Karim Group) 5797 Damascus Syria Parent company of Pangates with operational control of it. As such it is providing support to and benefiting from the Syrian regime. It is also associated with listed Syrian oil company Sytrol. 21.10.2014 II. The entries concerning the persons listed below, as set out in Annex I to Decision 2013/255/CFSP, are replaced by the following entries. A. Persons Name Identifying information Reasons Date of listing 6. Muhammad () Dib () Zaytun () (a.k.a. Mohammed Dib Zeitoun) Date of birth: 20 May 1951; Place of birth: Damascus; diplomatic passport No D000001300 Head of General Security Directorate; involved in violence against demonstrators. 21.10.2014 33. Ayman () Jabir () (a.k.a. Jaber) Place of birth: Latakia Associate of Mahir al-Assad for the Shabiha militia. Directly involved in repression and violence against the civilian population and coordination of Shabiha militia groups. Also providing financial support to the regime. 21.10.2014 50. Tarif () Akhras (,) (a.k.a. Al Akhras) Date of birth: 2 June 1951; Place of birth: Homs, Syria; Syrian passport nr. 0000092405 Prominent businessman benefiting from and supporting the regime. Founder of the Akhras Group (commodities, trading, processing and logistics) and former Chairman of the Homs Chamber of Commerce. Close business relations with President Al-Assad's family. Member of the Board of the Federation of Syrian Chambers of Commerce. Provided logistical support for the regime (buses and tank loaders). 21.10.2014 B. Entities Name Identifying information Reasons Date of listing 17. Souruh Company (a.k.a. SOROH Al Cham Company) Address: Adra Free Zone Area Damascus  Syria; Tel: +963-11-5327266; Mobile: +963-933-526812; +963-932-878282; Fax:+963-11-5316396 Email: sorohco@gmail.com Website: http://sites.google.com/site/sorohco Majority of the shares of the company are owned directly or indirectly by Rami Makhlouf. 21.10.2014 III. The person listed below is deleted from the list set out in Section A of Annex I to Decision 2013/255/CFSP. 118. Dr. Mohammad ( ) (a.k.a. Mohamed, Muhammad, Mohammed) Nidal ( ) Al-Shaar ( ) (a.k.a. Al-Chaar, Al-Sha'ar, Al-Cha'ar).